UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6955



GARY WAYNE DANNER,

                Plaintiff - Appellant,

          v.


PIEDMONT REGIONAL JAIL, Detainee Center,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00013-REP)


Submitted:   August 18, 2008             Decided:   September 8, 2008


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Wayne Danner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary Wayne Danner appeals the district court’s order

dismissing this civil rights action without prejudice pursuant to

Fed. R. Civ. P. 41(b) based on Danner’s failure to keep the court

apprised of any change of address.      We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      Danner v. Piedmont Regional Jail,

No. 3:08-cv-00013-REP (E.D. Va. Apr. 28, 2008).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    2